DETAILED ACTION
This office action is in response to RCE filed on 03/21/2022.
Claims 1-2, 4-7, 9-15, 17-21 and 23-30 are pending of which claims 1, 14, 29 and 30  are  independent claims, claims 3, 8, 16 and 22  are canceled.
This application is  examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS filed  on 08/29/2019 is considered.
Allowable Subject Matter
Claims 1-2, 4-7, 9-15, 17-21 and 23-30 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with an uplink transmission as  an acknowledgment message associated with a received grant may be received in a configured group common physical control channel,  and apply an input to a hash function to identify the field within the group common physical control channel, wherein the input is an identifier of a HARQ process that apply an identifier of a first HARQ process to a hash function to identify a first field within the group common physical control channel; and that apply an identifier of a second HARQ process to the hash function to identify a second field within the group common physical control channel; and receiving an acknowledgment message or a negative acknowledgment message corresponding to the configured grant uplink transmission in the first field,  and  in the second field that corresponds to a second configured grant uplink transmission, and decoding the fields to obtain the control message where received grant that may be activation and deactivation of resources. 

 

Claims 1-2, 4-7, 9-13 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… group physical downlink control channel signaling that configures configured grant uplink transmissions for a plurality of UEs that includes the UE and indicates a field within a group common physical control channel that the UE of the plurality of UEs is to monitor” as specified in claim 1. 
 
Claims 14-15, 17-21, and 23-28  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 14,    “… a control message in the field within the group common physical control channel based at least in part on the received group physical downlink control channel signaling” as specified in claim 14.  

Claim 29 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 29,    “… a configured grant uplink transmission in accordance with the group physical downlink control channel signaling and the control message included in the field within the group common physical control channel” as specified in claim 29.  

Claim 30 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 30,    “…  control message comprises an indication for a hybrid automatic repeat request (HARO) process” as specified in claim 30.  

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Dinan (US Pub. No. 20190349177) discloses a reception of configuration parameters of cells grouped into physical unlink control channel. However,  the disclosure of  Dinan taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  group physical downlink control channel signaling that configures configured grant uplink transmissions for a plurality of UEs that includes the UE and indicates a field within a group common physical control channel that the UE of the plurality of UEs is to monitor as claimed in claims 1, 14, and 29-30  in combination with other limitations recited as specified in claims  1, 14, and 29-30  .   

Jo (US Pub. No. 20200260417) discloses receiving information on a payload size of a group common-PDCCH. However the disclosure of  Jo taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with a control message in the field within the group common physical control channel based at least in part on the received group physical downlink control channel signaling as claimed in claims 1, 14, and 29-30  in combination with other limitations recited as specified in claims 1, 14, and 29-30  .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476